UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4472


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LINWOOD COLA PARKER, a/k/a Lenny,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00068-RBS-JEB-1)


Submitted:    April 22, 2009                  Decided:   May 22, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, P.C., Dunn Loring,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Darryl J. Mitchell, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linwood       Cola   Parker   appeals     his    conviction   after    a

jury trial of conspiracy to distribute and possess with intent

to distribute cocaine, in violation of 21 U.S.C. § 846 (2006)

(Count    1);    possession      with   intent   to   distribute    cocaine,      in

violation of 21 U.S.C. § 841(a)(1) (2006) (Count 3); nine counts

of using communication facilities to commit violations of the

Controlled Substances Act, in violation of 21 U.S.C. § 843(b)

(2006) (Counts 4-12); and felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) (2006) (Count 13).                      He was

sentenced to a total of 276 months’ imprisonment.                 We affirm.

            Parker raises three arguments on appeal:                (1) evidence

presented at trial was insufficient to convict him of conspiracy

to distribute or possess with the intent to distribute cocaine;

(2) promises of leniency in exchange for testimony made by the

Government to witnesses violated 18 U.S.C. § 201(c)(2) (2006);

and (3) his sentence was unreasonable.



                     I.     Sufficiency of the Evidence

            “A    defendant       challenging     the       sufficiency   of   the

evidence faces a heavy burden.”               United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007), cert. denied, 128 S. Ct. 1690

(2008).    We review challenges to the sufficiency of the evidence

by determining whether, viewing the evidence in the light most


                                          2
favorable to the Government, any rational trier of fact could

find the essential elements of the crime beyond a reasonable

doubt.        United States v. Collins, 412 F.3d 515, 519 (4th Cir.

2005); see Glasser v. United States, 315 U.S. 60, 80 (1942).                                In

doing so, we review both direct and circumstantial evidence, and

give the government all reasonable inferences from the facts

shown    to    those       sought   to   be    established.            United    States     v.

Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                        We will uphold the

jury’s verdict if substantial evidence supports it, and will

reverse       only    in    those   rare       cases      of   clear    failure       by   the

prosecution.         Foster, 507 F.3d at 244-45.

               In order to support Parker’s conviction for conspiracy

to distribute and to possess with intent to distribute drugs,

the Government had to prove:                  “(1) that [Parker] entered into an

agreement with one or more persons to engage in conduct that

violated 21 U.S.C. §[] 841(a)(1) . . . ; (2) that [he] had

knowledge of that conspiracy; and (3) that [he] knowingly and

voluntarily participated in the conspiracy.”                           United States v.

Mastrapa,       509    F.3d     652,     657       (4th    Cir.   2007);        see   United

States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc).

Parker contends that the evidence was insufficient to support

his conviction because, at most, it established no more than a

buyer/seller relationship between himself and others.




                                               3
               However, we specifically rejected such an argument in

United States v. Reid, 523 F.3d 310 (4th Cir.) (cert. denied,

129 S. Ct. 663 (2008), finding that “[e]vidence of a buy-sell

transaction coupled with a substantial quantity of drugs, would

support        a     reasonable          inference          that     the        parties       were

coconspirators.”                  Id.    at    317     (internal         quotation         marks,

alteration          and       citation        omitted).            Similarly,         continued

relationships and repeated drug transactions between parties are

indicative of a conspiracy, particularly when the transactions

involve substantial amounts of drugs.                       Id.

               At        trial,     several          witnesses       described          Parker’s

purchases and sales of substantial quantities of cocaine.                                      One

witness estimated that he distributed approximately ninety to

100   kilograms          of    cocaine    to    Parker       over    a    ten-year         period.

Though       this    witness       was    acting      as    a     confidential        informant

during part of that time, and thus was incapable of being party

to a conspiracy, the witness testified about conversations held

between Parker and others, in which Parker arranged to sell the

drugs     he       was    getting       from    the     witness.           Another         witness

testified that he supplied Parker with dozens of kilograms of

cocaine per year between 1992 and 1996, and then another eight

to    nine     kilograms        between       2003    and    2006.         A    third      witness

testified       that      he   repeatedly        bought      quantities         of    crack    and

powder       cocaine       from     Miller,      which       he    then        sold   to    other


                                                 4
individuals.          Accordingly, we find that the continued, lengthy

relationships         between    Parker         and        the   testifying         parties,

combined with the substantial quantity of drugs involved, was

more     than    sufficient      to       support          Parker’s   conviction         for

conspiracy to distribute or possess with intent to distribute

cocaine.



          II.    Promises of Leniency to Testifying Witnesses

            Section       201(c)(2),      18    U.S.C.       prohibits      “directly    or

indirectly[]         giv[ing],   offer[ing],          or    promis[ing]       anything   of

value to any person, for or because of the testimony under oath

or affirmation given or to be given by such person as a witness

upon a trial, hearing, or other proceeding, before any court.”

Parker     contends       that      the    Government            violated      18    U.S.C.

§ 201(c)(2)      by     promising     leniency        or     favorable      treatment     to

witnesses       in    exchange   for      their       testimony.         We    explicitly

rejected this argument in United States v. Richardson, 195 F.3d

192, 197 (4th Cir. 1999) (“[T]he government does not violate

§ 201(c)(2) by granting immunity or leniency or entering into

plea agreements to obtain testimony”.).                          Accordingly, Parker’s

contention is foreclosed by Circuit authority.




                                            5
                      III. Reasonableness of Sentence

            Finally,        Parker       contends         that      his     sentence      is

unreasonable.        As noted by the Supreme Court, “[r]egardless of

whether     the     sentence        imposed       is     inside      or     outside      the

[g]uidelines range, the appellate court must review the sentence

under an abuse-of-discretion standard.”                        Gall v. United States,

128   S.    Ct.    586,     597        (2007).          We     review     sentences     for

reasonableness.            Id.    at     594,     597.         Reasonableness         review

requires    appellate       consideration         of     both      the    procedural    and

substantive reasonableness of a sentence.                      Id. at 597.

            In     determining         procedural        reasonableness,        we     first

assess     whether    the        district       court    properly         calculated    the

defendant’s advisory guidelines range.                       Gall, 128 S. Ct. at 596-

97.      We then determine whether the district court failed to

consider     the     18    U.S.C.       § 3553(a)        (2006)      factors    and      any

arguments presented by the parties, treated the guidelines as

mandatory,       selected    a     sentence       based       on   “clearly     erroneous

facts,” or failed to sufficiently explain the selected sentence.

Id. at 597; United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).     Finally, we review the substantive reasonableness of the

sentence,        “taking     into        account         the       ‘totality     of      the

circumstances, including the extent of any variance from the

[g]uidelines range.’”             Pauley, 511 F.3d at 473 (quoting Gall,

128 S. Ct. at 597).


                                            6
               We    afford      sentences         that    fall     within          the   properly

calculated      guidelines         range      a       presumption        of    reasonableness.

See Gall, 128 S. Ct. at 597.                  Such a presumption can be rebutted

only by showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                       United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted).

               Here, Parker concedes there were no procedural errors

in the sentencing and the district court correctly calculated

the guideline range.              Further, contrary to Parker’s assertions,

the    record       reflects      that     the     district       court       was    exceedingly

thorough in its substantive analysis of the § 3553(a) factors.

The district court judge explicitly considered, on the record,

18    U.S.C.    § 3553(a)(1),          (2),       (3),    and     (4)    in    their      entirety

before imposing the sentence.                     The district court’s analysis was

well-reasoned and extensive.                     That Parker subjectively believes

the    district          court     gave     insufficient            weight          to    possible

mitigating          factors,     is    insufficient          to     overcome         either      the

appellate       presumption           of    reasonableness              attributable        to     a

sentence       within      the        guidelines          range     or        the    substantive

reasonableness apparent from the district court’s analysis and

application         of   the     § 3553(a)        factors       when     sentencing        Parker.

Therefore, we find that the district court did not abuse its

discretion in sentencing Parker.


                                                  7
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    8